Bloodworth, J.
The motion for a new trial contains the general grounds only. “The decision of every issue of fact is exclusively for the jury.” “No principle of law is founded upon better reason or has been more strictly adhered to by this court than that the jury are the proper judges of the weight and sufficiency of testimony and of the credibility of witnesses, and this court will not disturb the verdict of a jury where there is evidence to support its findings. Davis v. Kirkland, 1 Ga. App. 5 (58 S. E. 209); Stricklin v. Crawley, 1 Ga. App. 139 (58 S. E. 215); Charles v. Brooker, 1 Ga. App. 219 (58 S. E. 218); Daughtry v. S. & S. Ry. Co., 1 Ga. App. 393 (58 S. E. 230).” Unity Cotton Mills v. Hasty, 19 Ga. App. 588, 590 (91 S. E. 915). There is evidence from which the jury were authorized to reach the conclusion that the accused was engaged in manufacturing liquor; and “whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the *437judgment of the trial court” Bradham v. State, 21 Ga. App. 510 (94 S. E. 618). See Flint v. State, 29 Ga. App. 222 (114 S. E. 585).
Decided July 31, 1928.
J. A. Beazley, for plaintiff in error.
M. L. Felts, solicitor-general, contra.

Judgment affirmed.


Broyles, 0. J., and Luke, J., eoneur.